Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-18-00667-CV

                                       IN RE John B. URBAHNS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Irene Rios, Justice

Delivered and Filed: October 10, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 18, 2018, relator filed a petition for writ of mandamus. After considering

the mandamus petition and the record, we conclude relator is not entitled to the relief sought.

Therefore, relator’s petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2017CI22479, styled LSREF2 Cobalt (TX), LLC v. 410 Centre, LLC and
John B. Urbahns, pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga
presiding.